Citation Nr: 1536144	
Decision Date: 08/24/15    Archive Date: 08/31/15

DOCKET NO.  08-15 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1. Entitlement to a separate evaluation for neurological manifestations of the right lower extremity as a result of the service-connected mild neuroforaminal narrowing with disc bulge at L2-3, L3-4, and L4-5 (hereinafter "lumbar spine disability").  

2. Entitlement to an initial evaluation in excess of 10 percent for service-connected left lower extremity radiculopathy associated with the lumbar spine disability. 

3. Entitlement to an earlier effective date for the grant of service connection for left lower extremity radiculopathy associated with the lumbar spine disability. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

H. Hoeft


INTRODUCTION

The Veteran served on active duty from July 1962 to July 1965. 

This matter initially came before the Board of Veterans' Appeals (Board) on appeal of a November 2007 rating decision of the St. Paul, Minnesota, Regional Office (RO), of the Department of Veterans Affairs (VA).  By that rating decision, service connection was established for mild neuroforaminal narrowing with disc bulge at L2-5, and assigned an initial 10 percent evaluation, effective from August 17, 2007. 

The Board previously considered the appeal in August 2012.  In that decision, the Board denied a separate rating for neurological manifestations of the lower extremities as a result of the service-connected mild neuroforaminal narrowing with disc bulge at L2-5.  The Veteran appealed the case to the U.S. Court of Appeals for Veterans Claims (USCAVC/Court).  A Memorandum Decision was entered in March 2014 vacating the Board's August 2012 decision, and remanding the claim to the Board for readjudication consistent with the Memorandum Decision. 

The March 2014 Memorandum Decision indicated that the Board provided an inadequate statement of the reasons and bases for denying separate evaluations for the Veteran's neurological disability/disabilities.  In an August 2014 Remand, the Board determined that another VA examination was necessary to address the concerns outlined in the Memorandum Decision.  VA examinations of the back and skin were obtained in November 2014. 

Pursuant to the Board's remand, in December 2014, the RO granted service connection for left lower extremity radiculopathy and assigned an evaluation of 10 percent, effective November 12, 2014.  Again, the Veteran seeks a separate neurological rating for both lower extremities. See July 2015 IHP and Statements from Veteran.  As such, the RO's December 2014 grant of service connection for radiculopathy of the left lower extremity does not represent a full grant of the benefits sought on appeal.  The remaining issue on appeal has been recharacterized accordingly.  

Further, in January 2015, the Veteran submitted a Notice of Disagreement expressly disagreeing with the effective date of the award for service connection for lower left extremity radiculopathy, as well as the initial evaluation assigned.  The RO has not issued a Statement of the Case that addresses the issues of entitlement to an earlier effective for the grant of service connection for left lower extremity radiculopathy, or entitlement to an initial evaluation in excess of 10 percent for left lower extremity radiculopathy.  Thus, the Board directs that the RO issue one, as directed below, in accordance with 38 C.F.R. §§ 19.26, 19.29 (2015) and Manlincon v. West, 12 Vet. App. 238 (1999).  To this extent, the Board accepts limited jurisdiction over these issues, for the sole purpose of remanding to order issuance of a Statement of the Case along with information about the process for perfecting an appeal, if the Veteran so desires.

Since the issuance of the most recent supplemental statement of the case in May 2015, additional evidence in the form of narrative arguments/assertions has been submitted by the Veteran.  In July 2015 correspondence from the Veteran (and as confirmed in a July 2015 Informal Hearing Presentation (IHP)), the Veteran requested that the case be sent back for initial AOJ review of newly submitted evidence.  Regardless, the Board is remanding the matter that was the subject of the March 2014 Memorandum Decision for additional development and consideration of all the evidence of record, to include any recently submitted evidence.

The issue of entitlement to an evaluation in excess of 10 percent for service-connected mild neuroforaminal narrowing with disc bulge at L2-3, L3-4, and L4-5 has been raised by the record in a September 2014 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).



The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Separate Rating - Neurological Deficits of the Right Lower Extremity

As noted, the Board previously remanded the issue of entitlement to a separate rating for neurological manifestations of the lower extremities as a result of the service-connected lumbar spine disability.  Specifically, the Board requested that (1) the RO take appropriate action to ask the Veteran to identify all sources of treatment received for the claimed condition; (2) obtain copies of any additional VA treatment records from the VA Health Care System dated since July 2013; and (3) schedule the Veteran for a VA examination to ascertain whether there were neurological deficits associated with the service-connected lumbar spine disability. [The Board parenthetically notes that an opinion concerning the possible association between the Veteran's neurological condition and a "service-connected" pilonidal cyst was also requested upon remand (see Board remand, p. 4); however, service-connection is not currently in effect for a pilonidal cyst.  Accordingly, no further development is warranted in this regard].    

As noted, the requested VA examinations were obtained in November 2014.  The neurological findings of the VA spine examination confirmed the presence of radiculopathy of the left lower extremity (as associated with the service-connected lumbar spine disability).  The RO thereafter granted service connection for radiculopathy of the left lower extremity in December 2014.  Based on this procedural history, the issue remaining on appeal is whether a separate evaluation for neurological deficits of the right lower extremity associated with the service-connected lumbar spine disability is warranted.  In this regard, although the November 2014 VA examiner did not apparently find any associated neurological deficits of the right lower extremity, he also did not have the benefit of reviewing certain evidentiary documents that were "pending scanning" at the time of the examination.  This included a copy of the Board's August 2014 remand, as well as records dated from March 21, 1967, through October 7, 2014.  See November 2014 Spine and Skin Examinations, p.1.  As this evidence likely included statements from the Veteran in support of his claim, private treatment records, and prior VA spine/neurological examinations/findings that could be relevant to the examiner's assessment of the Veteran's current neurological condition, the examiner should review these documents upon remand and provide an addendum opinion.  

Manlincon Issues-Earlier Effective Date for Award of Service Connection, and Increased Initial Rating of Left Lower Extremity Radiculopathy 

The Veteran has raised Manlincon issues with regard to the claims of entitlement to an initial rating in excess of 10 percent for service-connected left lower extremity radiculopathy, and entitlement to an earlier effective date for the grant of service connection for such disability. Manlincon supra. 

As noted in the Introduction, by a December 2014 rating action, the RO service connection for left lower extremity radiculopathy and assigned a 10 percent disability rating, effective November 12, 2014.  The Veteran submitted a Notice of Disagreement in January 2015, wherein he disagreed with the initial rating assigned, as well as the date of the award of service connection.  The RO has not issued a Statement of the Case that addresses these issues.  Therefore, the Board must remand the above-cited increased and initial rating claims, rather than merely referring them. A Statement of the Case must be issued and the Veteran given an opportunity to perfect the appeal of these claims to the Board. See Manlincon, 12 Vet. App. at 238.   


Accordingly, the case is REMANDED for the following action:


1. Take appropriate action to ask the Veteran to identify all sources of treatment that he has received for his claimed condition and to provide any releases necessary for VA to secure records of such treatment or evaluation. The RO then should obtain copies of the complete records of any identified treatment source. 

Copies of any additional treatment records from the VA Health Care System dated since September 2014 should be obtained and associated with the claims file.

2. Return the claims file to the November 2014 VA spine examiner, if possible, for an addendum opinion.  After a review of the claims file, virtual record (VBMS and Virtual VA), and a copy of this REMAND, the examiner should answer the following inquiry:

Is it is at least as likely as not (a 50 percent or greater possibility) that the Veteran has (or has had at any time during the appeal period) any neurological deficits affecting the right lower extremity that are associated with his service-connected mild neuroforaminal narrowing with disc bulge at L2-3, L3-4, and L4-5?  If so, please identify those deficits/disorders.  

The examiner should be mindful of the Veteran's generalized complaints of leg pain and lower extremity numbness and tingling; the private chiropractor treatment records from Mille Lac Health Care (noting ongoing treatment for "lumbosacral leg pain"); and the findings contained in all previous VA spine/neurological examination reports (diagnosing bilateral peripheral neuropathy of the feet).  

The examiner must provide a detailed explanation for the opinion rendered.

3. Furnish the Veteran with a Statement of the Case pertaining to the issues of: (1) entitlement to an initial evaluation in excess of 10 percent for left lower extremity radiculopathy; and (2) entitlement to an earlier effective date for the award of service connection for left lower extremity radiculopathy.  

These claims should not be returned to the Board unless the Veteran perfects an appeal by filing a timely substantive appeal.

4. After completing all indicated development, the RO should readjudicate the claim on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the case (SSOC) and be afforded a reasonable opportunity for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United 

States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).






